Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  the section “wherein each one the plurality of sensors” should presumably read “wherein each one of the plurality of sensors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims include the limitation “triple piezoelectric structures” which is unclear and not fully defined within the specification or drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Jr (US 4163206 A) in view of Lambert et al. (US 20110182140 A1).
Regarding claim 1, Hall teaches 
A method comprising: 
simultaneously determining (column 1 line 62 – column 2 line 2)
a first voltage signal and a second voltage signal from each one of a plurality of sensors (column 3 line 55 – column 4 line 9)
located in a streamer (column 6 lines 59-63)
using triple piezoelectric structures (column 5 line 68 – column 6 line 2),
wherein the first voltage signal represents pressure of a respective one of the plurality of sensors; and wherein the second voltage signal represents acceleration of a respective one of the plurality of sensors (Abstract – the hydrophones measure pressure and accelerometers measure acceleration);
	Hall fails to teach determining vertical components of the acceleration based on the simultaneous determination; and reducing noise associated with the sensor based on the first voltage signal, the second voltage signal, and the vertical components.
	However, Lambert teaches
	determining vertical components of the acceleration based on the simultaneous determination (paragraph [0009]);
and reducing noise associated with the sensor based on the first voltage signal, the second voltage signal, and the vertical components (paragraph [0038]).
Hall and Lambert are considered analogous art to the claimed invention because both are in the same field of endeavor of marine surveying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the noise reduction and de-ghosting measures discussed in Lambert with the output of the triple piezoelectric sensors from Hall in order to reduce ambient noise detected by the streamer hydrophone system (Lambert – paragraph [0011]).
Regarding claim 2, Hall in view of Lambert teaches the method of claim 1.
Hall teaches measuring pressure and acceleration using the triple piezoelectric structures (column 5 line 68 – column 6 line 2).
Regarding claim 6, Hall in view of Lambert teaches the method of claim 1.
Hall teaches simultaneously determining the pressure and the acceleration based on pressure signals received from a first lead coupled to a first piezoelectric structure of the triple piezoelectric structures and a second lead coupled to a second piezoelectric structure of the triple piezoelectric structures and acceleration signals received from a third lead coupled to a third piezoelectric structure of the triple piezoelectric structure (column 5 line 68 – column 6 line 2).
Regarding claim 7, Hall in view of Lambert teaches the method of claim 1.
Hall teaches simultaneously determining the first voltage signal and the second voltage signal from each one of the plurality of sensors, wherein each one the plurality of sensors comprises a hydrophone comprising a first piezoelectric structure and a second piezoelectric structure of the triple piezoelectric structures and an accelerometer comprising a third piezoelectric structure of the triple piezoelectric structures (column 5 line 68 – column 6 line 2).
Regarding claim 20, Hall teaches 
A method comprising: 

a first voltage signal and a second voltage signal from each one of a plurality of sensors (column 3 line 55 – column 4 line 9)
located in a streamer (column 6 lines 59-63)
using triple piezoelectric structures (column 5 line 68 – column 6 line 2),
wherein the first voltage signal represents pressure of a respective one of the plurality of sensors; and wherein the second voltage signal represents acceleration of a respective one of the plurality of sensors (Abstract – the hydrophones measure pressure and accelerometers measure acceleration);
	Hall fails to teach processing geophysical data; determining vertical components of the acceleration based on the simultaneous determination; reducing noise associated with the sensor based on the first voltage signal, the second voltage signal, and the vertical components; and recording the geophysical data product on a non-transitory machine-readable medium.
	However, Lambert teaches
	processing geophysical data (paragraph [0003]);
	determining vertical components of the acceleration based on the simultaneous determination (paragraph [0009]);
and reducing noise associated with the sensor based on the first voltage signal, the second voltage signal, and the vertical components (paragraph [0038]).
While Lambert does not directly address recording the geophysical data, doing such is a necessary step to the processing mentioned in paragraph [0003]. Furthermore recording sensor data on a non-transitory machine-readable medium is a process widely known in the art, or indeed any art which involves the use of sensors.
Hall and Lambert are considered analogous art to the claimed invention because both are in the same field of endeavor of marine surveying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the noise reduction and de-ghosting measures discussed in Lambert with the output of the triple piezoelectric sensors from Hall in order to reduce ambient noise detected by the streamer hydrophone system (Lambert – paragraph [0011]).
Claims 3, 4, 5, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Jr (US 4163206 A) in view of Lambert et al. (US 20110182140 A1) and further in view of Cox et al. (US 7424928 B2).
Regarding claim 3, Hall in view of Lambert teaches the method of claim 1.
Cox teaches determining horizontal components of the acceleration based on the determination of the second voltage signal (column 7, line 60 – column 8, line 17).
Regarding claim 4, Hall in view of Lambert teaches the method of claim 1.
Cox teaches simultaneously determining the first voltage signal and the second voltage signal from the plurality of sensors located in the streamer in a first sensor subarray oriented in an orientation that is perpendicular to an orientation of a second sensor subarray of the streamer (Figure 3, column 6 lines 9-26).
Cox is considered analogous art to the claimed invention because both are in the same field of endeavor of seismic surveying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arraigned the triple piezoelectric sensors from Hall orthogonally as in Cox in order to allow the system to take spatial derivatives of the seismic waves (Cox – Column 6 lines 17-22).
Regarding claim 5, Hall in view of Lambert teaches the method of claim 1.
Cox teaches determining the vertical component of the acceleration based on an inclinometer measurement and an acceleration signal received via a lead coupled to a third piezoelectric structure of the triple piezoelectric structures (Column 8 lines 17-35; note that in the broadest reasonable interpretation, and inclinometer can mean an accelerometer used to take and inclination measurement). 
Regarding claim 8, Hall teaches
A system, comprising:
a streamer (column 6 lines 59-63), comprising:
a first sensor subarray comprising a plurality of sensors, wherein each sensor of the first sensor subarray comprises a hydrophone and an accelerometer (Abstract);
a second sensor subarray comprising a plurality of sensors, wherein each sensor of the second sensor subarray comprises a hydrophone and an accelerometer (Abstract);
and simultaneously determining (column 1 line 62 – column 2 line 2)
a first voltage signal and a second voltage signal from each sensor in the first sensor subarray and the second sensor subarray using triple piezoelectric structures (column 3 line 55 – column 4 line 9).
Hall fails to teach determining vertical components of acceleration associated with the first sensor subarray and the second sensor subarray based on the simultaneous determination; a second sensor subarray comprising a plurality of sensors located perpendicular to the first sensor subarray; and a controller coupled to the first sensor subarray and the second sensor subarray
However, Lambert teaches

a controller coupled to the first sensor subarray and the second sensor subarray configured to record measurements and calculate acceleration (paragraph [0038] – “The means for combining the first sensor signal and the second sensor signal and the p-z summation means may be realized locally by analog circuitry, by digital logic circuitry, or algorithmically in a microprocessor, remotely in a shipboard computer or in off-line data processing.”)
Furthermore, Cox teaches
a second sensor subarray comprising a plurality of sensors located perpendicular to the first sensor subarray (Figure 3, column 6 lines 9-26).
Hall, Lambert, and Cox are considered analogous art to the claimed invention because all are in the same field of endeavor of seismic surveying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the noise reduction and de-ghosting measures discussed in Lambert with the output of the triple piezoelectric sensors from Hall in order to reduce ambient noise detected by the streamer hydrophone system (Lambert – paragraphs [0009] and [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arraigned the triple piezoelectric sensors from Hall orthogonally as in Cox in order to allow the system to take spatial derivatives of the seismic waves (Cox – Column 6 lines 17-22).
Regarding Claim 9, Hall in view of Lambert and Cox teach the system of claim 8.
Hall teaches determining the vertical component of the acceleration based on an inclinometer measurement and an acceleration signal received via a lead coupled to a third piezoelectric structure of the triple piezoelectric structures (Abstract).
Regarding Claim 10, Hall in view of Lambert and Cox teach the system of claim 8.
Hall teaches the triple piezoelectric structures comprise a first piezoelectric structure of the hydrophone, a second piezoelectric structure of the hydrophone, and a third piezoelectric structure of the accelerometer (column 5 line 68 – column 6 line 2).
Regarding Claim 11, Hall in view of Lambert and Cox teach the system of claim 8.
Hall teaches for each of the first sensor subarray and the second sensor subarray: a first lead coupled to the first piezoelectric structure and the second piezoelectric structure such that a pressure can be measured; a second lead coupled to the third piezoelectric structure such that an acceleration can be measured; and a third lead coupled to an enclosure of the sensor of the subarray independent of the first lead and the second lead (Column 6 lines 24-30).
Regarding Claim 12, Hall in view of Lambert and Cox teach the system of claim 11.
Cox teaches the controller coupled to the first lead, the second lead, and the third lead to determine the vertical components the acceleration (Column 7 line 60, Column 8 line 17).
Regarding Claim 13, Hall in view of Lambert and Cox teach the system of claim 11.
Cox teaches the controller coupled to the first lead, the second lead, and the third lead to determine horizontal components the acceleration (Column 7 line 60 - Column 8 line 17).
Regarding Claim 14, Hall in view of Lambert and Cox teach the system of claim 8.
Lambert teaches wherein the controller is an acquisition unit node (paragraph [0038]).
Regarding Claim 15, Hall in view of Lambert and Cox teach the system of claim 8.
Cox teaches a first sensor in the first sensor subarray is parallel to a second sensor in the first sensor subarray; and a first sensor in the second sensor subarray is parallel to a second sensor in the second sensor subarray (Figure 3, Column 7 line 60 - Column 8 line 17).
Regarding Claim 16, Hall in view of Lambert and Cox teach the system of claim 8.
Hall teaches wherein each one of the triple piezoelectric structures comprises a piezoceramic (Column 1, lines 33-35).
Regarding Claim 17, Hall in view of Lambert and Cox teach the system of claim 10.
Hall teaches acceleration is measured by the third piezoelectric structure simultaneously (column 1 line 62 – column 2 line 2) to pressure being measured by the first piezoelectric structure and the second piezoelectric structure (column 5 line 68 – column 6 line 2).
Regarding Claim 18, Hall in view of Lambert and Cox teach the system of claim 10.
Hall teaches wherein each one of the sensors in the first sensor subarray and the second sensor subarray comprises: an enclosure (column 3 lines 55-60); a first piezoelectric structure within the enclosure; a second piezoelectric structure within the enclosure; a third piezoelectric structure within the enclosure (column 5 line 68 – column 6 line 2); a first lead coupled to the first piezoelectric structure and the second piezoelectric structure such that a pressure can be measured by the hydrophone; and a second lead coupled to the third piezoelectric structure such that an acceleration can be measured by the accelerometer (column 3 line 55 – column 4 line 9).
Regarding Claim 19, Hall in view of Lambert and Cox teach the system of claim 14.
Hall teaches a hydrophone comprising the first piezoelectric structure and the second piezoelectric structure; and an accelerometer comprising the third piezoelectric structure (column 3 line 55 – column 4 line 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T KNIGHT whose telephone number is (571)272-5180. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT T KNIGHT/            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645